Pee Cueiam.
The question is whether the allegation that the prisoner had carnal knowledge with Cora Smith, etc., charges adultery. The case is so needlessly here that we do not consider the question on its merits, but reverse pro forma, sustain the demurrer, and remand, that the State’s Attorney may ask leave to amend the information, which he ought to have done at once on the objection being made. It is not well that the course of justice should be obstructed by impediments that can be so easily removed.